        Case 1-18-42228-ast         Doc 80-1        Filed 09/09/20   Entered 09/09/20 15:36:02




ROBINSON BROG LEINWAND GREENE                                  Hearing Date and Time:
 GENOVESE & GLUCK P.C.                                         September 23, 2020 at 3:00 p.m.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Tel: 212-603-6301
Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                         Chapter 11

FMTB BH LLC,                                                   Case No: 18-42228-cec

                                       Debtor.
----------------------------------------------------------X
   NOTICE OF DEBTOR’S MOTION FOR THE ENTRY OF AN ORDER PURSUANT
       TO SECTION 365 OF THE BANKRUPTCY CODE AND RULE 6006 OF THE
 FEDERAL RULES OF BANKRUPTCY PROCEDURE AUTHORIZING THE DEBTOR
    TO ASSUME EXECUTORY CONTRACTS AND GRANTING RELATED RELIEF

            PLEASE TAKE NOTICE, that upon the annexed motion of FMTB BH LLC (the

“Debtor”), by its counsel, Robinson Brog Leinwand Greene Genovese & Gluck P.C., dated

September 9, 2020, a hearing (the “Hearing”) will be held before Honorable Carla E. Craig,

Chief United States Bankruptcy Judge, at the United States Bankruptcy Court, Eastern District of

New York, 271-C Cadman Plaza East, Brooklyn, New York 11201, on September 23, 2020 at

3:00 p.m., or as soon thereafter as counsel can be heard, for entry of an order authorizing the

Debtor to assume executory contracts and for related relief.

            PLEASE TAKE FURTHER NOTICE, that responses, if any, to the relief sought in the

motion, must be in writing setting forth the facts and authorities upon which a response is based,

filed with the Clerk of the Court, United States Bankruptcy Court, 271-C Cadman Plaza East,

Brooklyn, New York 11201, with a copy to Chambers, provided, however, that pursuant to




{01070335.DOCX;2 }
        Case 1-18-42228-ast       Doc 80-1   Filed 09/09/20     Entered 09/09/20 15:36:02




general order No. M-559 re Electronic Case Filing Procedures (as amended from time to time),

entities with Internet access shall file responses (formatted with Adobe Acrobat, rider 3.0) at

http://www. nyeb.uscourts.gov., and serve so as to be received by the attorneys for the Debtor,

Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue, New York, New

York 10022, Attention: Fred B. Ringel., no later than seven (7) days prior to the hearing (the

“Response Deadline”).

            PLEASE TAKE FURTHER NOTICE, that if no responses are timely filed and served

with respect to the motion, the Debtor may, on or after the Response Deadline, submit to the

Court an order substantially in the form of the proposed order annexed to the motion, which

order may be entered with no further notice or opportunity to be heard.

DATED:               New York, New York
                     September 9, 2020

                                              ROBINSON BROG LEINWAND GREENE
                                              GENOVESE & GLUCK P.C.
                                              Attorneys for the Debtor
                                              875 Third Avenue
                                              New York, New York 10022
                                              (212) 603-6300

                                              By:_/s/ Fred B. Ringel
                                                      Fred B. Ringel




{01070335.DOCX;2 }
                                                 2
